Action by plaintiff wife to recover damages for personal injuries sustained in a collision between defendant’s automobile and an automobile driven by her, and by her husband for medical expenses and loss of services. From a judgment in favor of the defendant, entered upon a dismissal of the complaint at the close of the plaintiffs’ case, plaintiffs appeal. Judgment reversed on the law and a new trial granted, with costs to abide the event. There was evidence of negligence on the part of the defendant, and the trial court erred in dismissing the complaint upon the ground that the plaintiff wife was guilty of contributory negligence as a matter of law. Whether she was guilty of contributory negligence, and whether she exercised the care required by subdivision 12 of section 81 of the Vehicle and Traffic Law, were questions of fact for the jury. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.